Citation Nr: 1738403	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, to include as secondary to diabetes mellitus, type II (DM II). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing. 

This claim was re-opened due to new and material evidence and remanded for further development in September 2016. 

A supplemental statement of the case (SSOC) was issued in March 2017 further denying the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified he was diagnosed with early diabetes in May 2004 and with DM on a presumptive basis in January 2005. The Veteran reported treatment for peripheral neuropathy at the VA hospital in Boston, Massachusetts. The Veteran reported he had been informed he had diabetes before the neuropathy by his treatment providers in Boston. 

The Veteran had a March 2010 VA examination that references a May 2004 EMG study that diagnosed a mild generalized peripheral neuropathy with axonal features. The examiner noted that the Veteran has bilateral ulnar nerve neuropathy and the etiology is unknown. The examiner opined that the Veteran's symptoms and physical examination are not consistent with diabetic peripheral neuropathy. Furthermore, the examiner opined there is no objective evidence of aggravation. 

In March 2012, Dr. Fuso issued a private positive nexus opinion that opined that the Veteran had been treated for DM for more than ten years and his neuropathic symptoms in the thigh, feet and hands had no other explainable cause. 

In May 2012, the Veteran had another VA examination. The examiner noted that the Veteran's subjective symptoms and complaints are not consistent with the expected pathway and nerve tracts associated with a true diabetic neuropathy. There was also no objective evidence to support aggravation. The VA examiner notes that the Veteran has multiple conditions including hypertension, DM, hyperlipidemia, lumbar spine narrowing, aging, obesity and CTS that are all possible contributing factors. In order to assign a degree each of these factors has on the Veteran's current neuropathy would be mere speculation. 

The Veteran submitted a May 2016 treatment note from his private physician, Dr. Khan that noted a diagnosis of DM with diabetic peripheral angiopathy. In June 2016, a VA treatment provider noted a diagnosis of DM with proteinuria and neuropathy. She also noted that peripheral neuropathy was noted by EMG at Boston VA in 2004 with a notation for CTS and wrist splints. 

This claim was remanded for a new examination and opinion which was rendered in December 2016. The examiner was asked to specifically comment on whether DM caused and/or aggravated the peripheral neuropathy. The examiner was asked to consider both the March 2012 nexus statement from Dr. Fuso as well as the 2016 private treatment records. The examiner was instructed that if he/she had to resort to mere speculation that they must address whether there is inadequate factual information, the condition manifested in an unusual way or whether there are other risk factors for the condition. 

The VA examiner wrote that "It would be with resort to mere speculation to opine as to whether or not this condition is a complication of diabetes as veteran's report of onset of DM is not congruent with the objective evidence that is available for review to confirm the onset date of the reported potential complication in relation to the onset date of Diabetes. Veteran reports the onset of DM was in or around 1998, however the Boston VA Medical records and lab data were reviewed, and no confirmation of onset of DM can be made from those records. There is an onset, as per Comp and Pen examiner, Dr. Phemister, of 2007. There is EMG evidence of "mild axonal neuropathy" in 2004." The Board finds this opinion inadequate because it does not specifically consider the March 2012 private nexus statement nor does it consider the 2016 private treatment records. Moreover, since the VA examiner is finding that an opinion could not be rendered without mere speculation than the examiner must consider other causes of the condition and make findings of the etiology of the condition. 

In terms of aggravation, the VA examiner wrote that "It has been a period of time since documented onset of DM II in 2007, where it would be reasonable to have complication of DM Neuropathy. Veteran reports that his doctors have told him that is his diagnosis. Reviewed tabbed info, including Dr. Kahn's dx of DMII Neuropathy. He may not have had EMG information from 2004." The Board is unable to ascertain whether this is a positive or negative opinion in terms of whether the Veteran's DM condition aggravates his peripheral neuropathy. Therefore, a new opinion is necessary that renders a specific and discernible opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2016 examiner for an addendum opinion; if that examiner is not available, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following:

(a) The examiner should provide an opinion as to the etiology and approximate onset date of any current left upper and/or lower extremity peripheral neuropathy. The examiner should indicate, specifically, whether it is at least as likely as not that the disorder was CAUSED OR AGGRAVATED (a permanent worsening as opposed to a temporary flare-up) by his DM II. The examiner should specifically comment on the March 2012 nexus statement from Dr. Fuso as well as the 2016 private treatment records and 2016 VA records that reveal diagnoses of DM II with proteinuria and neuropathy. 

All opinions must be accompanied by a complete rationale. Specifically, the December 2016 opinion found that it could not resort to speculation as to whether the Veteran's neuropathy was caused by the DM II. However, the examiner needs to address whether there is inadequate factual information, the question falls outside the limits of current medical knowledge, the condition manifested in an unusual way or whether there are other risk factors for the condition. 

Additionally, the December 2016 opinion on the question of aggravation needs to be clarified. The Board was unable to determine whether it was a positive or negative finding. The examiner needs to say whether it was more likely than not that the Veteran's DM II aggravates the Veteran's peripheral neuropathy. 

2. Therefore, review the claims folder to ensure the requested development has been completed and readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond. The matter should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




